DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pavel Kalousek (Reg. No. 44178) on 05/07/2021.


Claims: 

1. (Currently amended) An apparatus for programmable job scheduling, comprising: 
	a hardware scheduler module comprising:
a plurality of queues, each of the plurality of queues having a plurality of entries, at least one of the plurality of queues comprising at least one enqueued command; 
a ready job filter configured to determine a category of the commands at the head entry of each of the plurality of queues, wherein the category consists of job commands and non-job commands; 
a non-job command arbitrator configured to process each determined non-job category command; and 
a job arbitrator and assignor configured to 
receive from the ready job filter a determination that at least one engine capable of processing at least one of the each determined job commands is available; 
arbitrate among the at least one determined job commands; and 
provide the job command selected by the arbitration to one of the at least one engine.  

2. (Original) The apparatus as claimed in claim 1, further comprising: a timer configured to provide a command directly to the job arbitrator and assignor; and wherein the job 

3. (Original) The apparatus as claimed in claim 1, further comprising: a host configured to enqueue the at least one command to the at least one of the plurality of queues.  

4. (Previously Presented) The apparatus as claimed in claim 1, further comprising: a response arbitrator; wherein 2/12Attorney docket no.: MP 12897  at least one engine is configured to cause the response arbitrator to enqueue at least one command to the at least one of the plurality of queues.  

5. (Original) The apparatus as claimed in claim 4, wherein the response arbitrator enqueues the at least one command by being configured to: receive the at least one command from the at least one engine; determine a category and a queue identifier for the at least one command; enqueue the at least one non-job category command identified by an immediate queue identifier into an immediate queue; and enqueue the at least one command identified by a command queue identifier into the identified command queue regardless of the determined category.  

6. (Original) The apparatus as claimed in claim 4, wherein the response arbitrator enqueues the at least one command by being configured to: enqueue the at least one command comprising a job command for a subsequent job to one of the plurality of command queues upon successful completion of execution of a job command executing 

7. (Previously presented) The apparatus as claimed in claim I, wherein the ready job filter is further configured to: determine that the command comprises a WAIT command or a command with a wait condition parameter; stall the command queue comprising the WAIT command or the command with the 3/12Attorney docket no.: MP12897 wait condition parameter; unstall the command queue comprising the WAIT command or the command with the wait condition parameter when a status of a wait condition is reached; provide for arbitration a command subsequent to the WAIT command when the command queue comprises the WAIT command; and provide for arbitration the command with the wait condition parameter otherwise.  

8. (Original) The apparatus as claimed in claim 7, wherein the wait condition is selected from a group consisting of reaching a specific count value by one of one of more counters; reaching a specific time value by a timer; completing all outstanding jobs from the command queue submitting the wait command or the command with the wait condition parameter; and receiving a wait clearing command.  

9. (Cancelled)  



11. (Original) The apparatus as claimed in claim 10,wherein the host is further configured to: define the programmable vectors.
  
12. (Original) The apparatus as claimed in claim 1, wherein the host is further configured to: determine a number of queues; configure the apparatus with the plurality of queues equal to the determined number; and. configure a size of each of the number of queues.  

13. (Original) The apparatus as claimed in claim 1, wherein each of the plurality of queues is further configured to: generate an interrupt for each of the plurality of queues for which the command at the head of said queue exceeded a maximum allowed time for submissions for arbitration.  

14. (Original) The apparatus as claimed in claim 1, wherein the at least one enqueued command in at least one of the plurality of queues comprises: at least one job category command for each of a sequence of jobs; and the job arbitrator and assignor processes each determined job category command by being configured to: receive from the ready job filter determination that at least one engine is capable of processing all jobs from the 

15. (Original) The apparatus as claimed in claim 1, wherein the non-job command arbitrator processes each determined non-job category command by being configured to select of one of disabling one of the plurality of queues; 5/12Attorney docket no.: MP12897 enabling one of the plurality of queues; and resetting one of the plurality of queues.  

16. (Previously presented) A method for programmable job scheduling, comprising: enqueueing at least one command into one of a plurality of queues each of the plurality of queues having a plurality of entries; determining a category of the command at the head entry of each of the plurality of queues; processing each determined non-job category command by a non-job command arbitrator; and processing each determined job category command by a job arbitrator and assignor comprising:
Determining whether at least one engine capable of processing at least one of the each determined job commands is available; and 
when the determining is positive; 
arbitrating among the at least one determined job commands; and 
providing the job command selected by the arbitrating to one of the at least one engine.  



18. (Original) The method as claimed in claim 16, wherein the enqueueing at least one command into one of a plurality of queues comprises: enqueueing the at least one command by a control software executed by a host.  

19. (Original) The method as claimed in claim 16, wherein the enqueueing at least one command into one of a plurality of queues comprises: 6/12Attorney docket no.: MP12897 enqueueing the at least one command received from an engine.  

20. (Original) The method as claimed in claim 19, wherein the enqueueing the at least one command received from an engine comprises: determining a category and a queue identifier for the at least one command; enqueueing the at least one non-job category command identified by an immediate queue identifier into an immediate queue; and enqueueing the at least one command identified by a command queue identifier into the identified command queue regardless of the determined category.  

21. (Original) The method as claimed in claim 19, wherein the enqueueing the at least one command received from an engine comprises: enqueueing the at least one command comprising a job command for a subsequent job to one of the plurality of 

22. (Currently amended) The method as claimed in claim 16 

23. (Original) The method as claimed in claim 22, wherein the wait condition is selected from a group consisting of reaching a specific count value by one of one of more counters; reaching a specific time value by a timer; completing all outstanding jobs from the command queue submitting the wait command or the command with the wait condition parameter; and receiving a wait clearing command.  



25. (Previously presented) The method as claimed in claim 16 , further comprising: determining the at least one engine capable of processing the job type in accordance with a content of a programmable vector corresponding to a job type defined by each determined job category command.  

26. (Original) The method as claimed in claim 25, further comprising: defining the programmable vectors by a control software executed by a host.  

27. (Original) The method as claimed in claim 16, further comprising: 8/12Attorney docket no.: MP12897 determining a number of queues; configuring the plurality of queues to equal the determined number; and configuring a size of each of the plurality of queues.  

28. (Original) The method as claimed in claim 16, further comprising: generating an interrupt for each of the plurality of queues for which the command at the head of said queue exceeded a maximum allowed time for submissions for arbitration.  

29. (Original) The method as claimed in claim 16, wherein the enqueueing at least one command into one of a plurality of command queues comprises; enqueueing into one of the plurality of command queues at least one job category command for each of a sequence of jobs; and the processing each determined job category command by a job arbitrator and assignor comprises: determining at least one engine capable of processing all jobs from the sequence of jobs; reserving the at least one engine for processing the 

30. (Currently amended) The method as claimed in claim 16 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/CHARLIE SUN/Primary Examiner, Art Unit 2196